Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 1of9

EXHIBIT 1

EXHIBIT 1
8-13-2018

fricuarn HARRIS

LAW FIRM

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 2 of 9

20

21

22

23

24

25

26

27

28

 

Electronically Filed
6/13/2018 4:17 PM
Steven D. Grierson

CLERK OF TRE a)
COMP Kin b.

ADAM W. WILLIAMS, ESQ.

Nevada Bar No. 13617

RICHARD HARRIS LAW FIRM

801 South Fourth Street

Las Vegas, Nevada 89101

Phone (702) 444-4444

Fax (702) 444-4455

E-Mail: adam.williams@richardharrislaw.com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA

A-18-776099-C
MARIA RANGEL-HUERTA, CASE NO.:
DEPT. NO.:
Plaintiff, Department 29

VS.

HOME DEPOT U.S.A., INC., dba HOME
DEPOT E LAS VEGAS #3303; DOES 1-20; ROE
CORPORATIONS 1-20; inclusive,

Defendants,

 

 

PLAINTIFFE’S COMPLAINT

COMES NOW Plaintiff, MARIA RANGEL-HUERTA, by and through her Attorney,
ADAM W, WILLIAMS, ESQ., of the RICHARD HARRIS LAW FIRM, and for her causes of
action against Defendants, and each of them, allege as follows:

JURISDICTION AND PARTIES

1. At all times relevant to these proceedings, Plaintiff, MARTA RANGEL-HUERTA,
(hereinafter referred to as “Plaintiff’) is and was a resident of Las Vegas, Nevada.

2. That at all times relevant to these proceedings, Defendant, HOME DEPOT U.S.A.,,
INC., dba HOME DEPOT E LAS VEGAS #3303, (hereinafter “HOME DEPOT”) is, and at all

 

Case Number: A-18-776099-C

 

20160694744

 

6020180813019469
8-13-2018

LAW. FIRM

 

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 3 of 9

20

21

22

23

24

25

26

27

28

 

times mentioned herein, was a foreign corporation, licensed to do business in the County of Clark,
State of Nevada, conducting significant business in and having significant contacts with the
County of Clark, State of Nevada.

3. That the true names and capacities, whether individual, corporate, associate or
otherwise, of the Defendants DOES and/or ROE CORPORATIONS 1 through 10 inclusive, are
presently unknown to the Plaintiff who therefore sues said Defendants by such fictitious names.
Plaintiff is informed and believes and therefore alleges that the Defendants designated herein as
DOE and/or ROE are legally responsible in some manner for the events and happenings herein
referred to, and legally and proximately caused injuries and damages thereby to Plaintiff'as herein
alleged. Plaintiff requests leave of the Court to amend this Complaint to specify these Doe
Defendants when their identities become known.

4, At all material times, Defendants, and each of them, were individuals and/or
entities who were and are agents, masters, servants, employers, employees, joint ventures,
representatives and/or associates, and with the consent, knowledge, authorization, ratification and
permission of each other. At al] times relevant hereto, Defendants, and cach of them, engaged in
concerted acts and/or were responsible for the acts and/or omissions of themselves and each other
Defendant and held a special relations with Plaintiffand with the other defendants, non-delegable
in nature, and subject to a peculiar and high risk of harm for breach thereof. Plaintiff alleges that
at least one of the Doe Defendants is believed to be the employee responsible for the protocol,
maintenance and cleaning, security, safety and/or supervision of the area at issue. Plaintiff
requests leave of the Court to amend this Complaint to specify the Doe Defendants when their

identities become known.

 

20160694741

 

8020180813019469
8-13-2018

 

LAW FIRM

Alricuarn

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 4 of 9

20

21

22

23

24

25

26

2?

28

 

5. That the Defendants, and each of them, are the agents, employees and/or
contractors of the other Defendants, and were acting within the scope of their agency, employment
and/or contract at the time and place described herein.

6. Plaintiff is informed and believes, and based upon such information and belief,
alleges, that Defendants, DOE and/ROE CORPORATIONS | through 10, and each of them,
resided, were employed and/or did business in Clark County. Defendants designated as DOE
and/or ROE CORPORATIONS 11 through 20, are in some manner, responsible for the
occurrences and injuries sustained by Plaintiff, as alleged herein.

7. At all times mentioned Defendants, including Doe Defendants, were the designers,
contractors, maintainers, owners, managers, inspectors, supervisors, cleaners and controllers of
the premises and common areas generally known as “HOME DEPOT” located at 1401 South
Lamb Blvd., Las Vegas, Nevada, 89104.

8. This Court has jurisdiction over the Defendants, as Defendants are Nevada
residents, Nevada Corporations and/or foreign corporations conducting business in the state of
Nevada. Furthermore this case involves damages in an amount in excess of $15,000.00. Venue is
proper in Clark County, State of Nevada as said incident and conduct of the Defendants occurred
with Clark County, State of Nevada,

ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

9. On or about June 19, 2016, Plaintiff was a patron and/or invited guest at the
premises owned, designed, operated, maintained, managed and/or controlled by the Defendants,
and each of them, which are located at 1401 South Lamb Blvd., Las Vegas, Nevada, 89104.

10. That while on said premises, Plaintiff was shopping when suddenly and without

warning a box from an upper shelf fel! on her causing her to suffer serious injuries.

3

 

 

20160694741

 

6020180813019469
 

fricuarp HA

EAW FIRM

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 5of9

21

22

23

24

25

26

27

28

 

11. | That upon information and belief, the falling box from an upper shelf was caused
and/or created by the negligence of some or all of the named Defendants, including the DOE and
ROE Defendants and/or the employee(s) and/or agent(s) of said Defendants.

12. That upon information and belief, some or all of the named Defendants, including
the DOE and ROE Defendants and/or the employee(s) and/or agent(s) of said Defendants, knew
ot should have known the hazard and dangerous condition boxes on upper shelves posed and the
preat risk of harm if presented to unsuspecting guests like Plaintiff.

13. That Defendants’, and DOE and ROE Defendants and/or employee(s) and/or
agent(s) of said Defendants, failed to rectify the unsafe condition of the boxes causing the
dangerous condition. These same Defendants also failed to warn Plaintiff of the dangerous
condition prior to the box falling on the Plaintiff.

FIRST CAUSE OF ACTION
(Negligence against all Defendants)

 

14, Plaintiff incorporates paragraphs 1-13 of the Complaint as if those paragraphs
were fully incorporated herein.

15. At said time and place, Defendants, and each of them, negligently caused,
permitted, managed and maintained, inspected, and supervised said boxes and shelves, rendering
the premises to be in a dangerous, defective and hazardous condition in the area allowed for usage
by patrons. There were no signs or warnings of the unsafe condition of the boxes and shelves
where MARIA RANGEL-HUERTA was injured, indicating any hazardous condition.

16. As a result of the above described incident, Plaintiff suffered injuries to areas of

her body, necessitating medical treatment for injuries, all of which conditions may be permanent

 

8-13-2018

20160694741

 

60201808 13018469
Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 6 of 9

and disabling in nature, and all to her general damages to be shown at time of trial, but in excess
2 | of $15,000.00.
3 17. As a result of the above described incident, Plaintiff experienced physical and

mental pain and suffermg, both past and future, in an amount to be shown at lime of trial, but in

6
excess of $15,000.00.
7
8 18. Plaintiff suffered general damages, including pain, suffering, permanent disability,

9 | both past and future in an amount to be shown at time of trial, but in excess of $15,000.00.
on - 19. That prior to the injuries sustained and complained of herein, Plaintiff was an able—

bodied person physically capable of engaging in all other activities for which she was otherwise

 

 

=
te {2
a suited.
; z 43
<u SECOND CAUSE OF ACTION

(Negligence- Unsafe Premises against Defendants)
20. Plaintiff incorporates paragraphs 1-19 of the Complaint as if those paragraphs

were fully incorporated herein.

flricrarn

18 2i. At all times mentioned, the above named Defendants, were the builders, owners,

managers, supervisors, maintainers, operators, and controllers of the premises, including the aisle

20
and shelves located at 1401 South Lamb Blvd., Las Vegas, Nevada, 89104.
21
2 22. That on or about June 19, 2016, Defendants, while in the course and scope of their

23 |employment and/or agency with other Defendants, negligently failed to properly maintain the

24 | property, together with failing to control, supervise, and monitor the premises and further failed

25 ae : : soe
to warn Plaintiff of safety hazards which resulted in her injuries.
26
27

28

 

 

 

 

8-43-2018 " 20160694741 6020180813019469
8-13-2018

Bricrarn HARRIS

LAW BIRM

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 7 of 9

20

21

22

23

24

25

26

27

28

 

23. That on or about June 19, 2016, Defendants, and each of them, knew or should
have known that unreasonably dangerous conditions existed on the premises being used by
Plaintiff, namely the location of the boxes and their positioning.

24, That due to these dangerous conditions, Plaintiff suffered injuries.

25, That the Defendants, each of them, had a duty to build keep and maintain their
premises in a reasonably safe condition.

26. That the Defendants, and each of them, did not exercise reasonable care
concerning the dangerous boxes on shelves.

27, That Defendants, and each of them, knew and/or should have known of hazardous
conditions for guests/patrons utilizing the aisle where the shelves and boxes were located and
failed to remedy said conditions.

28. That all Defendants, and each of them, herein breached their duty to Plaintiff to
maintain a reasonably safe environment for its patrons, and acted in a negligent manner by failing
to provide an adequately safe aisle where the shelves and boxes were located where patrons
walked and/or shopped.

29, As a direct and proximate result, Defendants are responsible for the special and
general damages as stated herein.

30. That Plaintiff has been forced to retain the service of an attomey to represent her
in this action, and as such is entitled to reasonable attomey’s fees and litigation costs.

THIRD CAUSE OF ACTION
(Vicarious Liabilify/Respondeat Superior Against all Defendants)

31. Plaintiff incorporates paragraphs 1-30 of the Complaint as if those paragraphs

were fully incorporated herein.

 

20160694744

 

 

6020180813019469
8-13-2018

flricuaro HARRIS

LAW FIRM

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 8 of 9

2 |at all times relevant herein were acting within the course and scope of such agency and/or

3 | employment and as such each said Defendant shall be liable to Plaintiff for Plaintiff's injuries.

6
the employee is acting in the course and scope of its employment.
7
8 34. As a direct and proximate result of said Defendants’ acts and omissions as

 

10 | emotional and physical pain in an amount in excess of $15,000.00.

" FOURTH CAUSE OF ACTION

12 (Negligence Per Se)

8 35. Plaintiff incorporates paragraphs 1-34 of the Complaint as if those paragraphs
. were fully incorporated herein.

16. 36. At all times mentioned herein, there were in force statutes, ordinances, uniform

17 | building codes and regulations prohibiting the conduct exhibited by Defendants, including DOES

8 || through 10 and/or ROE CORPORATIONS 11 through 20.

19 wo . :
37. That Plaintiff was a member of the class of persons for whose protection said
20
statutes, ordinances, uniform building codes and regulations were enacted or promulgated.
21 :
2 38. That Plaintiff's injuries were the type which said statutes, ordinances, uniform

23 | building codes and regulations were intended to prevent.

24 39. As a direct and proximate result of the Defendants, and each of their, violations of
_ said statutes, ordinances, uniform building codes and regulations, Plaintiff sustained the damages
: alleged above in an amount in excess of $15,000.00.

28

 

 

20160694741

32. The named Doe Defendants were agents and/or employees of Defendants, and that

33. HOME DEPOT, is responsible for the acts and/or omissions of its employees when

9 \described herein, Plaintiff has suffered bodily injuries, special damages, general damages and

 

 

6020180813019469
 

fPricuarp

LAW FIRM

Case 2:19-cv-00249-APG-VCF Document 1-1 Filed 02/11/19 Page 9 of 9

20

21

22

23

24

25

26

27

28

 

40.

1.

2.

That Plaintiff has been forced to retain the service of an attorney to represent him

in this action, and as such, is entitled to reasonable attorney’s fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, expressly reserves the right to amend this Complaint prior to or at
the time of trial of this action to insert those items of damages not yet fully ascertainable, prays

judgment against the Defendants, and each of them, as follows:

For general damages sustained by Plaintiff in an amount in excess of $15,000.00;
For special damages sustained to Plaintiff in an arnount in excess of $15,000.00;
Reasonable attorney's fees and costs of suit;

Interest at the statutory rate; and,

For such other relief as this Court deems just and proper.

DATED THIS /.3_ day of June, 2018.

RICHARD HARRIS LAW FIRM

BE pe

ADAM W. WILLIAMS, ESQ.
Nevada Bar No, 13617

801 South Fourth Street

Las Vegas, Nevada 89101
Attorneys for Plaintiff

 

 

8-13-2018

20160694741

 

6020180813019469
